Exhibit 10.4
EXECUTION VERSION
SUPPORT AGREEMENT
     This SUPPORT AGREEMENT, dated as of March 13, 2011 (this “Agreement”), is
by and among Kirby Corporation, a Nevada corporation (“Parent”), KSP Holding
Sub, LLC, a Delaware limited liability company and direct wholly owned
subsidiary of Parent (“Holding Sub”), KSP LP Sub, LLC, a Delaware limited
liability company and direct wholly owned subsidiary of Parent (“LP Sub”), KSP
Merger Sub, LLC, a Delaware limited liability company wholly owned by Holding
Sub and LP Sub (“Merger Sub,” and together with Parent, Holding Sub and LP Sub,
the “Parent Parties”), and EW Holding Corp., a Delaware corporation (the
“Covenanting Unitholder”).
RECITALS:
     WHEREAS, concurrently with the execution of this Agreement, the Parent
Parties and K-Sea Transportation Partners L.P. (among others) are entering into
an Agreement and Plan of Merger, dated as of the date hereof (as amended,
supplemented, restated or otherwise modified from time to time, the “Merger
Agreement”), pursuant to which, among other things, Merger Sub will merge with
and into the Company (the “Merger”), with the Company as the surviving entity,
and each Company Equity Interest (as defined in the Merger Agreement) will be
converted into the right to receive the merger consideration specified therein;
and
     WHEREAS, as of the date hereof, the Covenanting Unitholder is the record
owner in the aggregate of, and has the right to vote and dispose of, the number
of Preferred Units and/or Common Units set forth opposite such Covenanting
Unitholder’s name on Schedule I hereto; and
     WHEREAS, as a material inducement to the Parent Parties to enter into the
Merger Agreement, the Parent Parties have required that the Covenanting
Unitholder agree, and the Covenanting Unitholder has agreed, to enter into this
agreement and abide by the covenants and obligations with respect to the Covered
Units (as hereinafter defined) set forth herein.
     NOW THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE 1
GENERAL
     Section 1.1 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.
     “Covered Units” means, with respect to the Covenanting Unitholder, the
Covenanting Unitholder’s Existing Units, together with any Units or other
Company Equity Interests with the right to consent to, vote upon or approve any
matter with regard to the Company that the Covenanting Unitholder acquires,
either beneficially or of record, on or after the date hereof, including any
Company Equity Interests received as dividends (including pay-in-kind dividends)
or as a result of a split, reverse split, combination, merger, consolidation,
reorganization, reclassification, recapitalization or similar transaction.
     “Existing Units” means the Units or other Company Equity Interests owned,
either beneficially or of record, by the Covenanting Unitholder on the date of
this Agreement.

 



--------------------------------------------------------------------------------



 



     “Permitted Transfer” means a Transfer by the Covenanting Unitholder (or an
Affiliate thereof) to an Affiliate of such Covenanting Unitholder, provided that
such transferee Affiliate agrees in writing to assume all of such transferring
Covenanting Unitholder’s obligations hereunder in respect of the Covered Units
subject to such Transfer and to be bound by, and comply with, the terms of this
Agreement, with respect to the Covered Units subject to such Transfer, to the
same extent as such Covenanting Unitholder is bound hereunder.
     “Transfer” means, directly or indirectly, to sell, transfer, assign or
similarly dispose of (by merger (including by conversion into securities or
other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise), either voluntarily
or involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the voting of or sale, transfer, conversion,
assignment or similar disposition of (by merger, by tendering into any tender or
exchange offer, by testamentary disposition, by operation of law or otherwise).
ARTICLE 2
VOTING
     Section 2.1 Agreement to Vote Covered Units. The Covenanting Unitholder
hereby irrevocably and unconditionally agrees that during the term of this
Agreement, at any meeting of the Unitholders, however called, including any
adjournment or postponement thereof, and in connection with any written consent
of the Unitholders (or any class or subdivision thereof), the Covenanting
Unitholder shall, in each case to the fullest extent that the Covered Units are
entitled to vote thereon or consent thereto:
     (a) appear at each such meeting or otherwise cause its Covered Units to be
counted as present thereat for purposes of calculating a quorum; and
     (b) vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent covering, all of the Covered Units:
     (i) in favor of the approval or adoption of, or consent to, the Merger
Agreement, any transactions contemplated by the Merger Agreement and any other
action reasonably requested by Parent in furtherance thereof submitted for the
vote or written consent of Unitholders;
     (ii) against the approval or adoption of (A) any Acquisition Proposal or
any other action, agreement, transaction or proposal made in opposition to the
approval of the Merger Agreement or inconsistent with the Merger and the other
transactions contemplated by the Merger Agreement, or (B) any action, agreement,
transaction or proposal that is intended, or would reasonably be expected, to
result in a material breach of any covenant, agreement, representation, warranty
or any other obligation of the Company Parties contained in the Merger Agreement
or of the Covenanting Unitholder contained in this Agreement; and
     (iii) against any action, agreement, transaction or proposal that is
intended, would reasonably be expected, or the result of which would reasonably
be expected, to materially impede, interfere with, delay, postpone, discourage,
frustrate the purposes of or adversely affect the Merger or the other
transactions contemplated by the Merger Agreement, including but not limited to
the following actions (other than the Merger and the other transactions
contemplated by the Merger Agreement and actions requested or

-2-



--------------------------------------------------------------------------------



 



expressly permitted by Parent): (A) any extraordinary corporate transaction,
such as a merger, consolidation or other business combination involving a
Company Entity; (B) a sale, lease or transfer of a material amount of assets of
a Company Entity, or a reorganization, recapitalization, dissolution,
liquidation or winding up of a Company Entity; (C) (1) any change in a majority
of persons who constitute the Company Board as of the date hereof, except for
changes requested or expressly permitted by Parent, (2) any change in the
present capitalization of the Company or any amendment to a Company Entity
Charter Document, or (3) any other material change in a Company Entity’s
organizational structure or business.
     Section 2.2 No Inconsistent Agreements. The Covenanting Unitholder hereby
represents, covenants and agrees that, except for this Agreement, the
Covenanting Unitholder (a) has not entered into, and shall not enter into at any
time while this Agreement remains in effect, any voting agreement or voting
trust with respect to its Covered Units, (b) has not granted, and shall not
grant at any time while this Agreement remains in effect, a proxy, consent or
power of attorney with respect to its Covered Units (except pursuant to
Section 2.3 hereof) and (c) has not taken and shall not take any action that
would make any representation or warranty of the Covenanting Unitholder
contained herein untrue or incorrect in any material respect or have the effect
of preventing or disabling the Covenanting Unitholder from performing in any
material respect any of its obligations under this Agreement.
     Section 2.3 Proxy. In order to secure the obligations set forth herein, the
Covenanting Unitholder hereby irrevocably appoints Parent, or any nominee
thereof, with full power of substitution and resubstitution, as its true and
lawful proxy and attorney-in-fact, to vote or execute written consents with
respect to the Covered Units in accordance with Section 2.1 hereof and with
respect to any proposed postponements or adjournments of any meeting of the
Unitholders at which any of the matters described in Section 2.1 are to be
considered. The Covenanting Unitholder hereby affirms that this proxy is coupled
with an interest and shall be irrevocable, except upon termination of this
Agreement, and the Covenanting Unitholder will take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy and hereby revokes any proxy previously granted by the Covenanting
Unitholder with respect to the Covered Units. Parent may terminate this proxy
with respect to the Covenanting Unitholder at any time at its sole election by
written notice provided to the Covenanting Unitholder.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Representations and Warranties of the Covenanting Unitholder.
The Covenanting Unitholder (except to the extent otherwise provided herein)
hereby represents and warrants to the Parent Parties as follows:
     (a) Organization; Authorization; Validity of Agreement; Necessary Action.
The Covenanting Unitholder has the requisite power and authority and/or capacity
to execute and deliver this Agreement and to carry out its obligations
hereunder. The execution and delivery by the Covenanting Unitholder of this
Agreement and the performance by it of the obligations hereunder have been duly
and validly authorized by the Covenanting Unitholder and no other actions or
proceedings are required on the part of the Covenanting Unitholder to authorize
the execution and delivery of this Agreement or the performance by the
Covenanting Unitholder of the obligations hereunder. This Agreement has been
duly executed and delivered by the Covenanting Unitholder and, assuming the due
authorization, execution and delivery of this Agreement by the Parent Parties,
constitutes a legal, valid and binding agreement of the

-3-



--------------------------------------------------------------------------------



 



Covenanting Unitholder, enforceable against it in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles.
     (b) Ownership. The Covenanting Unitholder is the record and beneficial
owner of, and has good title to, the Existing Units, free and clear of any
Liens, except as may be provided for in this Agreement. All of the Covered Units
owned by the Covenanting Unitholder from the date hereof through and on the
Closing Date will be beneficially or legally owned by the Covenanting
Unitholder, except in the case of a Permitted Transfer. Except as provided for
in this Agreement, the Covenanting Unitholder has and will have at all times
through the Closing Date sole voting power (including the right to control such
vote as contemplated herein), sole power of disposition, sole power to issue
instructions with respect to the matters set forth in Article 2 hereof, and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Covenanting Unitholder’s Existing Units and with
respect to all of the Covered Units owned by the Covenanting Unitholder at any
time through the Closing Date, except in the case of a Permitted Transfer.
Except for the Existing Units and the right to receive Units as pay-in-kind
dividends with respect to such Existing Units (collectively, the “PIK Units”),
the Covenanting Unitholder does not, directly or indirectly, legally or
beneficially own or have any option (other than its option to acquire securities
of IDR Holdings), warrant or other right to acquire any securities of a Company
Entity that are or may by their terms become entitled to vote or any securities
that are convertible or exchangeable into or exercisable for any securities of a
Company Entity that are or may by their terms become entitled to vote, nor is
the Covenanting Unitholder subject to any Contract or relationship, other than
this Agreement, that obligates the Covenanting Unitholder to vote, acquire or
dispose of any securities of a Company Entity.
     (c) No Violation. Neither the execution and delivery of this Agreement by
the Covenanting Unitholder nor the performance by the Covenanting Unitholder of
its obligations under this Agreement will (i) result in a violation or breach
of, or conflict with any provisions of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination or cancellation of, or give rise to a right of
purchase under, or result in the creation of any Lien (other than under this
Agreement) upon any of the properties, rights or assets (including but not
limited to the Existing Units) owned by the Covenanting Unitholder under, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture, deed
of trust, license, contract, lease, agreement or other instrument or obligation
of any kind to which the Covenanting Unitholder is a party or by which the
Covenanting Unitholder or any of its respective properties, rights or assets may
be bound, (ii) violate any Orders or Laws applicable to the Covenanting
Unitholder or any of its properties, rights or assets, or (iii) result in a
violation or breach of or conflict with its organizational and governing
documents, except in the case of clause (i) as would not reasonably be expected
to prevent or materially delay the ability of the Covenanting Unitholder to
perform its obligations hereunder.
     (d) Consents and Approvals. No consent, approval, Order or authorization
of, or registration, declaration or filing with, any Governmental Entity is
necessary to be obtained or made by the Covenanting Unitholder in connection
with the Covenanting Unitholder’s execution, delivery and performance of this
Agreement, except for any reports under Sections 13(d) and 16 of the Exchange
Act as may be required in connection with this Agreement and the transactions
contemplated hereby.
     (e) Reliance by Parent. The Covenanting Unitholder understands and
acknowledges that the Parent Parties are entering into the Merger Agreement in
reliance upon the Covenanting

-4-



--------------------------------------------------------------------------------



 



Unitholder’s execution and delivery of this Agreement and the representations,
warranties, covenants and obligations of the Covenanting Unitholder contained
herein.
     (f) Adequate Information. The Covenanting Unitholder acknowledges that it
is a sophisticated party with respect to the Covered Units and has adequate
information concerning the business and financial condition of the Company to
make an informed decision regarding the transactions contemplated by this
Agreement and has, independently and without reliance upon any of the Parent
Parties and based on such information as the Covenanting Unitholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
The Covenanting Unitholder acknowledges that no Parent Party has made or is
making any representation or warranty, whether express or implied, of any kind
or character except as expressly set forth in this Agreement.
     Section 3.2 Representations and Warranties of Parent. Parent hereby
represents and warrants to the Covenanting Unitholder that the execution and
delivery of this Agreement by Parent and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the board of directors of Parent. The Parent Parties acknowledge that
the Covenanting Unitholder has not made and is not making any representation or
warranty of any kind except as expressly set forth in this Agreement.
ARTICLE 4
OTHER COVENANTS
     Section 4.1 Prohibition on Transfers, Other Actions.
     (a) The Covenanting Unitholder hereby agrees, except for a Permitted
Transfer, not to (i) Transfer any of the Covered Units, beneficial ownership
thereof or any other interest therein, (ii) enter into any agreement,
arrangement or understanding, or take any other action, that violates or
conflicts with, or would reasonably be expected to violate or conflict with, or
would reasonably be expected to result in or give rise to a violation of or
conflict with, the Covenanting Unitholder’s representations, warranties,
covenants and obligations under this Agreement, (iii) take any action that would
restrict or otherwise affect the Covenanting Unitholder’s legal power, authority
and right to comply with and perform its covenants and obligations under this
Agreement, (iv) convert any of the Existing Units or any PIK Units into Common
Units, or (v) discuss, negotiate, make an offer or enter into a Contract,
commitment or other arrangement with respect to any matter related to this
Agreement, except, in the case of clause (v) as would not reasonably be expected
to prevent or materially delay the ability of the Covenanting Unitholder to
perform its obligations hereunder. Any Transfer in violation of this provision
shall be null and void.
     (b) The Covenanting Unitholder agrees that if it attempts to Transfer
(other than a Permitted Transfer), vote or provide any other Person with the
authority to vote any of the Covered Units other than in compliance with this
Agreement, the Covenanting Unitholder shall unconditionally and irrevocably
(during the term of this Agreement) instruct the Company to not, (i) permit any
such Transfer on its books and records, (ii) issue a Book-Entry Interest or a
new certificate representing any of the Covered Units, or (iii) record such vote
unless and until the Covenanting Unitholder has complied in all respects with
the terms of this Agreement.
     (c) The Covenanting Unitholder agrees that it shall not, and shall cause
each of its controlled Affiliates to not, become a member of a “group” (as that
term is used in Section 13(d)

-5-



--------------------------------------------------------------------------------



 



of the Exchange Act) that the Covenanting Unitholder or such Affiliate is not
currently a part of and that has not been disclosed in a filing with the SEC
prior to the date hereof (other than as a result of entering into this
Agreement) for the purpose of opposing or competing with the transactions
contemplated by the Merger Agreement.
     (d) The Covenanting Unitholder agrees not to knowingly take any action that
would make any representation or warranty of the Covenanting Unitholder
contained herein untrue or incorrect in any material respect or would reasonably
be expected to have the effect of preventing, impeding or interfering with or
adversely affecting in any material respect the performance by the Covenanting
Unitholder of its obligations under or contemplated by this Agreement.
     (e) The Covenanting Unitholder shall and does hereby authorize the Company
or its counsel to notify the Company’s transfer agent that there is a stop
transfer order with respect to the Existing Units (and that this Agreement
places limits on the voting and transfer of such Existing Units).
     Section 4.2 Adjustments.
     (a) In the event (i) of any dividend, split, recapitalization,
reclassification, combination or exchange of Company Equity Interests or other
Company securities on, of or affecting the Covered Units or the like or any
other action that would have the effect of changing the Covenanting Unitholder’s
ownership of any Covered Units or other Company Equity Interests or other
Company securities or (ii) the Covenanting Unitholder becomes the beneficial or
record owner of any additional Company Equity Interests or other Company
securities during the period commencing with the execution and delivery of this
Agreement through the termination of this Agreement pursuant to Section 6.1,
then the terms of this Agreement will apply to such Company Equity Interests or
other Company securities held by the Covenanting Unitholder immediately
following the effectiveness of the events described in clause (i) or the
Covenanting Unitholder becoming the beneficial owner thereof, as described in
clause (ii), as though they were Existing Units hereunder.
     (b) The Covenanting Unitholder hereby agrees, while this Agreement is in
effect, to promptly notify Parent in writing of the number of any new Company
Equity Interests or other securities of the Company acquired by the Covenanting
Unitholder after the date hereof.
     Section 4.3 Further Assurances. From time to time, at Parent’s request and
without further consideration, the Covenanting Unitholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary to effect the actions contemplated from the Covenanting
Unitholder by this Agreement.
ARTICLE 5
NO SOLICITATION
     Section 5.1 No Solicitation. Prior to the termination of this Agreement,
the Covenanting Unitholder, in its capacity as a Unitholder of the Company,
shall not, and shall cause its Representatives not to, directly or indirectly
(a) solicit or initiate, or knowingly encourage, any Acquisition Proposal or any
inquiries regarding the submission of any Acquisition Proposal, (b) participate
in any discussions or negotiations regarding, or furnish any Third Party any
confidential information with respect to or in connection with, or knowingly
facilitate or otherwise cooperate with, any Acquisition Proposal or any

-6-



--------------------------------------------------------------------------------



 



inquiry that may reasonably be expected to lead to an Acquisition Proposal, or
(c) enter into any agreement with respect to any Acquisition Proposal or approve
or resolve to approve any Acquisition Proposal. The Covenanting Unitholder
shall, and shall cause its Representatives to, immediately cease and cause to be
terminated all existing discussions or negotiations with any Third Party
conducted prior to the date of this Agreement with respect to any Acquisition
Proposal.
     Section 5.2 Notification. From and after the date hereof until the later of
the Effective Time and the termination of this Agreement, the Covenanting
Unitholder shall promptly advise Parent orally (and in any event within 24
hours) and as promptly as practicable in writing of (a) any Acquisition
Proposal, (b) the receipt of any request for non-public information related to a
Company Entity, and (c) the receipt of any request for information or any
inquiries or proposals (whether or not written) relating to an Acquisition
Proposal or indication or inquiry (including, if applicable, copies of any
written requests, proposals or offers, including proposed agreements), in each
case received by it in its capacity as Unitholder. The Covenanting Unitholder
shall keep Parent informed on a current basis of the status and terms of any
such Acquisition Proposal or indication or inquiry (including, if applicable,
any revised copies of written requests, proposals and offers) and the status of
any such discussions or negotiations.
ARTICLE 6
MISCELLANEOUS
     Section 6.1 Termination. This Agreement shall remain in effect until the
earliest to occur of (a) the Effective Time, (b) the valid termination of the
Merger Agreement in accordance with its terms (including after any extension
thereof), (c) the date of any modification, amendment or waiver of the Merger
Agreement as in effect on the date hereof that adversely affects the Covenanting
Unitholder, (d) a Change in Recommendation, and (e) the written agreement of the
Covenanting Unitholder and Parent to terminate this Agreement. After the
occurrence of such applicable event, this Agreement shall terminate and be of no
further force or effect. Nothing in this Section 6.1 and no termination of this
Agreement shall relieve or otherwise limit any party of liability for any breach
of this Agreement occurring prior to such termination.
     Section 6.2 No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Parent any direct or indirect ownership or incidence
of ownership of or with respect to any Covered Units. All rights, ownership and
economic benefit relating to the Covered Units shall remain vested in and belong
to the Covenanting Unitholder, and Parent shall have no authority to direct the
Covenanting Unitholder in the voting or disposition of any of the Covered Units,
except as otherwise provided herein.
     Section 6.3 Publicity. The Covenanting Unitholder hereby permits Parent and
the Company to include and disclose in the Proxy Statement/Prospectus, and in
such other schedules, certificates, applications, agreements or documents as
such entities reasonably determine to be necessary or appropriate in connection
with the consummation of the Merger and the transactions contemplated by the
Merger Agreement the Covenanting Unitholder’s identity and ownership of the
Covered Units and the nature of the Covenanting Unitholder’s commitments,
arrangements and understandings pursuant to this Agreement; provided that the
Covenanting Unitholder shall have a reasonable opportunity to review and approve
any such disclosure in advance, such approval not to be unreasonably withheld.
Parent and the Company hereby permit the Covenanting Unitholder to disclose this
Agreement and the transactions contemplated by the Merger Agreement in any
reports required under Sections 13(d) and 16 of the Exchange Act.

-7-



--------------------------------------------------------------------------------



 



     Section 6.4 Unitholder Capacity. Notwithstanding anything contained in this
Agreement to the contrary, the representations, warranties, covenants and
agreements made herein by the Covenanting Unitholder are made solely with
respect to such Covenanting Unitholder and the Covered Units. The Covenanting
Unitholder is entering into this Agreement solely in its capacity as the owner
of such Covered Units and nothing herein shall (a) limit or affect any actions
or omissions by the Covenanting Unitholder in any other capacity, (b) be
construed to prohibit, limit or restrict any actions or omissions by any
Affiliate or direct or indirect owner of the Covenanting Unitholder, or any of
their respective officers, directors, managers, or employees, in each case not
acting as such on behalf of the Covenanting Unitholder, including exercising
rights under the Merger Agreement or (c) be construed to prohibit, limit or
restrict the Covenanting Unitholder or any of its direct or indirect owners or
Affiliates, or any of their respective officers, directors, managers, or
employees, from exercising its fiduciary duties to the limited partners of the
Company under applicable Law. Without limiting the generality of the foregoing,
Parent acknowledges that certain members of the Company Board are also
affiliated with the Covenanting Unitholder and its Affiliates, and that such
persons in his or her capacity as a member of the Company Board may, in the
exercise of his or her fiduciary duties to the limited partners of the Company
under applicable Law, take actions that would violate this Agreement if such
actions were taken by the Covenanting Unitholder.
     Section 6.5 Survival. All of the Covenanting Unitholder’s representations
and warranties contained herein will survive for twelve months after the
termination of this Agreement. The covenants and agreements made herein will
survive in accordance with their respective terms.
     Section 6.6 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given when delivered personally or by telecopy
(upon telephonic confirmation of receipt) or on the first Business Day following
the date of dispatch if delivered by a recognized next day courier service. All
notices hereunder shall be delivered as set forth below or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:
If to Parent or Merger Sub, to:
Kirby Corporation
55 Waugh Drive, Suite 1000
Houston, TX 77007
Attention: Amy D. Husted, Esq.
Telecopier No.: (713) 435-1408
with a copy (which shall not constitute notice) to:
Fulbright & Jaworski, L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Thomas G. Adler, Esq. and Bryn A. Sappington, Esq.
Telecopier No.: (214) 855-8200
If to the Covenanting Unitholder, to:
EW Holding Corp.
One Tower Center Boulevard, 17th Floor
East Brunswick, NJ 08816
Attention: Timothy J. Casey
Telecopier No.: (732) 565-3696

-8-



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: Eric S. Siegel, Esq.
Telecopier No.: (215) 994-2222
     Section 6.7 Interpretation. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement is the product of negotiation
by the parties having the assistance of counsel and other advisers. It is the
intention of the parties that this Agreement not be construed more strictly with
regard to one party than with regard to the others.
     Section 6.8 Counterparts. This Agreement may be executed by facsimile and
in counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
     Section 6.9 Entire Agreement. This Agreement and, solely to the extent of
the defined terms referenced herein, the Merger Agreement, together with the
schedule annexed hereto, embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written and oral, that may have related to the subject matter hereof in
any way.
     Section 6.10 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
     (a) THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY AND ALL DISPUTES BETWEEN THE PARTIES UNDER OR RELATING TO
THIS AGREEMENT OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION, WHETHER
IN CONTRACT, TORT OR OTHERWISE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REFERENCE TO SUCH STATE’S
PRINCIPLES OF CONFLICTS OF LAW). THE DELAWARE COURT OF CHANCERY (AND IF THE
DELAWARE COURT OF CHANCERY SHALL BE UNAVAILABLE, ANY DELAWARE STATE COURT AND
THE FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE STATE OF
DELAWARE) WILL HAVE EXCLUSIVE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN THE
PARTIES HERETO, WHETHER IN LAW OR EQUITY, BASED UPON, ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED
HEREBY OR THE FACTS AND CIRCUMSTANCES LEADING TO ITS EXECUTION, WHETHER IN
CONTRACT, TORT OR OTHERWISE. EACH OF THE PARTIES IRREVOCABLY CONSENTS TO AND
AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
DISPUTE, IRREVOCABLY CONSENTS TO THE SERVICE OF THE SUMMONS AND COMPLAINT

-9-



--------------------------------------------------------------------------------



 



AND ANY OTHER PROCESS IN ANY OTHER ACTION OR PROCEEDING RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON BEHALF OF ITSELF OR ITS
PROPERTY, BY DELIVERY IN ANY METHOD CONTEMPLATED BY SECTION 6.6 HEREOF OR IN ANY
OTHER MANNER AUTHORIZED BY LAW, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM
THAT (i) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH
COURTS, (ii) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL
PROCESS ISSUED BY SUCH COURTS OR (iii) ANY LITIGATION COMMENCED IN SUCH COURTS
IS BROUGHT IN AN INCONVENIENT FORUM.
     (b) THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY PROCEEDING,
LITIGATION OR COUNTERCLAIM BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. IF THE SUBJECT MATTER OF
ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY TO
THIS AGREEMENT SHALL PRESENT AS A NON-COMPULSORY COUNTERCLAIM IN ANY SUCH
LAWSUIT ANY CLAIM BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. FURTHERMORE, NO PARTY TO THIS AGREEMENT SHALL SEEK TO CONSOLIDATE ANY
SUCH ACTION IN WHICH A JURY TRIAL CANNOT BE WAIVED.
     Section 6.11 Amendment; Waiver. This Agreement may not be amended except by
an instrument in writing signed by the parties hereto. Each party may waive any
right of such party hereunder by an instrument in writing signed by such party
and delivered to Parent and the Covenanting Unitholder. Notwithstanding the
foregoing, no amendment or waiver shall be permitted or effective without the
prior written consent of the Company.
     Section 6.12 Remedies. The parties hereto agree that money damages would
not be a sufficient remedy for any breach of this Agreement and that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is hereby agreed that, prior to the valid termination of this
Agreement pursuant to Section 6.1, the parties hereto shall be entitled to
specific performance and injunctive or other equitable relief as a remedy for
any such breach, to prevent breaches of this Agreement, and to specifically
enforce compliance with this Agreement. In connection with any request for
specific performance or equitable relief, each of the parties hereto hereby
waives any requirement for the security or posting of any bond in connection
with such remedy. Such remedy shall not be deemed to be the exclusive remedy for
breach of this Agreement but shall be in addition to all other remedies
available at law or equity to such party. The parties further agree that, by
seeking the remedies provided for in this Section 6.12, no party hereto shall in
any respect waive their right to seek any other form of relief that may be
available to them under this Agreement, including monetary damages in the event
that this Agreement has been terminated or in the event that the remedies
provided for in this Section 6.12 are not available or otherwise are not
granted.
     Section 6.13 Severability. Any term or provision of this Agreement, or the
application thereof, that is invalid or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction. If the
final judgment of a Court of competent jurisdiction declares that any term or
provision hereof is illegal, void, invalid or

-10-



--------------------------------------------------------------------------------



 



unenforceable, the parties hereto agree that the Court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any illegal, void, invalid or unenforceable term or
provision with a term or provision that is legal, valid and enforceable and that
comes closest to expressing the intention of the illegal, void, invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified. In the event such Court does not exercise the power granted to it in
the prior sentence, the parties hereto shall replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the original economic, business and
other purposes of such invalid or unenforceable term as closely as possible in
an acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
     Section 6.14 Expenses. Except as otherwise expressly provided herein or in
the Merger Agreement, all costs and expenses incurred in connection with this
Agreement and the actions contemplated hereby shall be paid by the party
incurring such expenses, whether or not the Merger is consummated.
     Section 6.15 Successors and Assigns; Third Party Beneficiaries.
     (a) Except in connection with a Permitted Transfer, neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties hereto (whether by operation of Law or otherwise) without the
prior written consent of the other parties; provided, however, that Parent and
Merger Sub may transfer or assign their rights and obligations under this
Agreement, in whole or in part or from time to time in part, to one or more of
their Affiliates at any time, provided further, that such transfer or assignment
shall not relieve Parent or Merger Sub of any of their obligations hereunder.
Any assignment in violation of the foregoing shall be null and void. Subject to
the preceding two sentences, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.
     (b) Other than the Company with respect to Section 6.11 hereof, this
Agreement is not intended to and shall not confer upon any Person (other than
the parties hereto) any rights or remedies hereunder.
[Signature pages follow.]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

            EW HOLDING CORP.
      By:   /s/ Timothy J. Casey         Timothy J. Casey, Chief Executive
Officer        and President     

[Signature page follows.]
[Signature Page 1 of 2 to Support Agreement]

 



--------------------------------------------------------------------------------



 



            KIRBY CORPORATION
      By:   /s/ Joseph H. Pyne        Joseph H. Pyne, Chairman of the Board,   
    President and Chief Executive Officer        KSP MERGER SUB, LLC
      By:   /s/ Joseph H. Pyne        Joseph H. Pyne, President               
KSP HOLDING SUB, LLC
      By:   /s/ Joseph H. Pyne        Joseph H. Pyne, President               
KSP LP SUB, LLC
      By:   /s/ Joseph H. Pyne        Joseph H. Pyne, President             

[Signature Page 2 of 2 to Support Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I

     
EW Holding Corp.
  539,773 Common Units

[Schedule I]

 